Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is in response to the amendment filed on July 7, 2022. Claims 1, 3-8, and 10-12 are pending.
Priority
Application 16/994,977 was filed on 8/17/2020.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (US Patent No. 7,908,793 B2) in view of Markowitz (US Patent No. 2,594,955 A) and Leang (US Publication No. 2017/0001778 A1).
Regarding Claim 1, Decker teaches a cable tie protection system (tree tie 100) comprising a sleeve (flexible hose 105) having a first end with a first opening, a second end with a second opening, and an exterior surface; said sleeve configured to be slipped over a cable tie into said first opening, through said interior, and out of said opening (Fig. 1); said cable tie configured to secure at least one cable (Fig. 3A).
Decker does not disclose; however, Markowitz teaches a plurality of longitudinal inwardly projecting internal ridges (ridges 20a, 24a) affixed to an interior surface of said interior space of said sleeve, such that said plurality of internal ridges extends into said interior space, and said plurality of internal ridges configured to reduce friction between said sleeve and said cable tie. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rubber hose of the tree tie of Decker to include the longitudinal inwardly projecting internal ridges as taught by Markowitz so that deliberate slippage of the device along the length of the instrument is free and easy.
Decker does not disclose; however, Leang teaches said sleeve comprising a rectangular cross-section (spacing 200, Fig. 5) configured to receive said cable tie. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rubber hose of the tree tie of Decker to include a rectangular cross-section as taught by Leang to sufficiently cover the rectangular shape of a clamp or tie.  
Regarding Claim 3, Decker teaches wherein said sleeve comprises a color (Col. 4, lines 42-43).
Regarding Claim 4 and the limitation of the sleeve being comprised of silicone rubber, although Decker discloses that the sleeve is rubber, Decker does not specifically disclose that the sleeve is silicone rubber. However, the examiner notes that silicone rubber is a common type of rubber well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to have made the rubber sleeve of Decker out of silicone rubber, since protective sleeves and tubes are commonly made out of silicone rubber and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. The rationale for supporting this conclusion of obviousness is that silicone rubber is a preferred material for tubing since it is flexible and has good resistance to high temperatures and moisture. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material (see MPEP 2144.07).
Regarding Claim 5, Decker teaches wherein said sleeve provides frictional grip against an object secured by said cable tie and said sleeve (Col 3, lines 11-13).
Regarding Claims 6-8 and 10-12, given the structure of the cable tie protection system as previously set forth in the rejections of Claims 1 and 3-5, the claimed method steps of protecting a cable tie would have been obvious to one of ordinary skill in the art.  Although the prior art does not explicitly set forth the method steps as claimed, when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.
Response to Arguments
Applicant's arguments filed on July 7, 2022, have been fully considered but they are not persuasive.
In response to applicant's argument that the use is described in the specification as a protection device for cable ties intended to tie down cables, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the device of Evans is indeed capable of being used to secure cables.
Applicant’s arguments with respect to interior threads/ridges have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention is to be molded from a single mold, including ridges) are not recited in the rejected claims.  Therefore, applicant’s arguments are more limiting than the claims themselves.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (US Patent No. 4,979,794 A) and Lombardi et al. (US Patent No. 6,779,937 B1) teach internal ridges within a tubular sheath. Summerford (US Patent No. 8,424341 B2) teaches a protective sleeve used for jewelry. Weil (US Patent No. 4,931,326 A) discloses that silicone rubber is a known and conventional material used to make tubing and that silicone rubber is widely preferred in a number of applications because of its unusually good resistance to high temperatures and moisture. Wiles et al. (US Publication No. 2019/0009958 A1) teaches a reduced-slip tie strap.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677